El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Los demandantes titularon este pleito “sobre cobro de dinero procedente de pagarés hipotecarios/’ y pidieron a la corte qne dictara sentencia condenando al demandado a pa-garles $1,000 de principal; $165 de intereses al nno por ciento -mensnal desde febrero 1, 1938 a junio 15, 1939; $25 de inte-reses al seis por ciento annal desde junio 15 a noviembre 15, 1939, y $300 qne se consignaron en la escritura de hipoteca' para gastos, costas, desembolsos y honorarios de abogado en. caso de reclamación judicial, con más las costas y hono-rarios del pleito.
Emplazado el demandado excepcionó la demanda alegando qne no aducía hechos suficientes para determinar una causa de acción.
*337Oyó la corte a las partes sobre la excepción y estimando que la demanda contenía las alegaciones necesarias para nna acción en cobro de dinero, la declaró sin tugar, concediendo al demandado diez días para contestar.
Pidió el demandado qne se dictara sentencia sobre las alegaciones y así-lo hizo la corte, limitándose a condenarlo a pagar los mil dólares reclamados con sus intereses legales desde la fecha de la interposición de la demanda — noviembre 18, 1939 — hasta su. definitivo pago y las costas del pleito, sin incluir los honorarios de abogado.
Ambas partes apelaron contra esa sentencia dictada en-mayo 17, 1941, habiendo solicitado el demandado la desesti-mación del recurso establecido por los demandantes. El 18 de febrero último las partes fueron oídas por sus abogados sobre la totalidad de las cuestiones envueltas.
A nuestro juicio la desestimación no procede. La mo-ción se basa en que el recurso se interpuso fuera del término de ley y no hay base en los autos para la computación de ese término, ya que no consta en ellos la fecha del archivo de la notificación de la sentencia con los autos, que constituye su punto de partida. Vázquez Prada v. Martinó, 46 D.P.R. 305 y 306 y casos citados en el mismo.
Procederemos ahora al examen del recurso inter-puesto por el demandado. Para ello precisa conocer los he-chos alegados en la demanda. Ésta es larga y confusa. Tra-taremos de resumirla en la forma más concisa y completa que podamos.
Por escritura pública de junio 11, 1929, el demandado Pomales y su esposa hicieron constar que habían expedido y firmado cinco pagarés al portador por mil dólares cada uno garantizados con hipoteca. Se transcriben los pagarés uno, dos y tres, y se describe la finca hipotecada.
Allá para el 1933, Pomales tomó a préstamo mil dólares a la demandante por mediación del abogado Domínguez Rubio, pignorando en garantía de la obligación los dichos tres pa-garés que entregó a Domínguez Rubio, debiendo durar la *338pignoración nn año a contar de julio 1, 1933, y obligándose el dendor a pagar intereses al uno por ciento mensual. Ven-cido el año, Pomales 3?- Domínguez continuaron prorrogando yerbalmente la obligación al mismo tipo de interés.
' Los hechos 5 y 6 de la demanda, copiados textualmente, dicen:
“5. Que los demandantes presentaron una acción ejecutiva hipo-tecaria contra el demandado, y seguido el pleito por todos sus trá-mites, fué sacada a subasta en dos ocasiones, la finca afecta a los pa-garés de referencia, sin que hubieran postores en las mismas ni los demandantes pidieran la adjudicación del inmueble, no obstante haber sido posible la existencia de los postores.
‘ ‘ 6. Que los demandantes en este caso se acogen a las disposiciones del artículo 173 del Reglamento Hipotecario.”
Se sigue alegando que Pomales estuvo pagando los intere-ses convenidos hasta enero 31, 1938, en que dejó de satisfa-cerlos, no obstante los requerimientos que se le han hecho y haberse convenido expresamente en ello en el documento de pignoración y en sus prórrogas.
Inmediatamente se alega que el demandado debe a los demandantes las sumas que se reclaman, que ya conocemos, y por las cuales se pide sentencia en contra suya.
Sostiene el demandado apelante que el documento de prenda — el otorgado por Domínguez y Pomales — que cons-tituye según él el eje de la reclamación, es nulo porque se otorgó por uno solo de los cónyuges y porque no consta en documento público.
V sostiene además que de las propias alegaciones de la demanda surge que la obligación que se reclama es nula, por usuraria.
Creemos que dada la posición adoptada por la corte sen-tenciadora considerando la acción ejercitada como una en cobro de dinero simplemente, no es necesario considerar si-quiera la primera impugnación, esto es, la relativa a la cons-titución de la-prenda.
*339 Bn cnanto a la segunda, bastará decir que al limi-tarse la corte a dictar sentencia por el principal y los inte-reses legales a partir de la interposición de la demanda, des-cartando los intereses reclamados según el convenio alegado, tomó en consideración la ley de usura y la aplicó en la extensión fijada por esta propia Corte Suprema en los casos de Caraballo v. Registrador, 48 D.P.R. 923 y Fernández v. Registrador, 49 D.P.R. 214.
En efecto de la demanda surge que en julio 1, 1933 la demandante prestó al demandado mil dólares al uno por ciento mensual, por término de un año. Ese contrato era vá-lido de acuerdo con la ley. No violaba el estatuto vigente entonces sobre usura.
' Pero surge también de la demanda que el préstamo se fué prorrogando al mismo tipo de interés — 'doce por ciento anual — y el contrato prorrogado sí que resulta contrario al estatuto de usura entonces y ahora vigente, tal como fué en-mendado por la Ley núm. 5 de 1933 ((2) pág. 27), esto es, fijando el nueve por ciento anual como el tipo máximo de in-terés.
Se trata, en tal -virtud, de un caso igual al de Caraballo, supra, y al de Fernández, supra, esto es, de una prórroga nula en cuanto a los intereses, de un contrato válido al cele-brarse en cuanto a su totalidad — principal e intereses — , sién-dole en su consecuencia aplicable la jurisprudencia sentada en las indicadas decisiones.
La opinión de esta corte emitida por su Juez Asociado Sr. Hutchison en el repetido caso de Caraballo es amplia y completa. Contiene un estudio acabado de nuestra legisla-ción sobre usura. A los efectos de su aplicación a este caso bastará que citemos del resumen lo que sigue:
“Vencida una hipoteca que estérala el pago de intereses a razón del 12 por ciento anual antes de regir la Ley No. 5 de 1933 ((2) pág. 27), un contrato celebrado ya vigente esa ley, prorrogando su tér-*340mino y, entre otras, conteniendo • la disposición relativa al pago de intereses al tipo expresado, infringe la misma y no es válido en cnanto al pago de los intereses.”
En el otro caso de Fernández, supra, la opinión de esta corte fue emitida por sn Juez Asociado Sr. Aldrey. Es breve. Se limita a exponer los hechos y a resolver el recurso de acuerdo con la decision en el caso de Caraballo, quedando ratificada la jurisprudencia en los siguientes términos:
“A partir de agosto 17, 1933, fecha en que entró a regir la Ley núm. 5 de ese año (pág. 27), no puede válidamente celebrarse, en cnanto al pago de intereses se refiere, prórroga alguna de hipoteca con las cláusulas de la escritura original de su constitución que tenga el interés al 12 por ciento anual/’
Habiendo llegado a las anteriores conclusiones, claro es que el recurso interpuesto por el demandado debe ser decla-rado sin lugar. Y también debe serlo el interpuesto por los demandantes.
Por el estudio que dejamos hecho de la demanda y de la interpretación que le diera la corte sentenciadora, se ve claramente que dicha corte reconoció a los demandantes todo aquello a que tenían derecho de acuerdo con los hechos y la ley. Pero éstos insisten en que no es así.
No volveremos sobre la cuestión de los intereses usura-rios. Está ya del todo decidida en contra de los demandan-tes. Sólo nos referiremos a la que levantan por las 'alega-ciones 5 y 6 de su demanda que transcribimos íntegramente al principio de esta opinión.
El artículo 173 del Reglamento Hipotecario a que se aco-gen, lee así:
“Art. 173. — Si verificada cualquier subasta en que hubieren sido admisibles posturas iguales a los créditos preferentes al del actor no se remataren los bienes, ni se solicitare la adjudicación dentro de los diez días siguientes, quedará terminado y sin ulterior curso el expe-diente y a salvo el derecho del ejecutante para demandar, por los procedimientos declarativos o ejecutivos comunes, el cobro de su cré-dito, con las costas del. expediente sumario, contra toda clase de bienes de las personas responsables.”
*341En primer lugar, las alegaciones de la demanda como puede observarse a primera vista son imprecisas, y no se ajustan por completo a los términos del precepto legal invo-cado.
Y en segando lagar el apelante no nos ha demostrado sa-tisfactoriamente que dicho precepto sea aplicable a an caso como éste. Hemos visto qn„e no todas las peticiones de la demanda estaban justificadas. El cobro de intereses al doce por ciento anual era contrario a la ley y pudo descartarse como se descartó por tratarse de un pleito ordinario. De haberse continuado el procedimiento sumario hipotecario que se alega que se inició y de haberse vendido o adjudicado en él la finca hipotecada para satisfacer la garantía, hubiera tenido que serlo por capital e intereses, y corno éstos se co-braban en contra de la ley, impugnado el procedimiento hu-biera sido declarado nulo en su totalidad.
No hay base, pues, para la reclamación. El art. 173 del Reglamento Hipotecario parte del supuesto de un procedi-miento válido.
En cuanto al error que se señala como cometido por la corte al excluir de la condena de costas los honorarios de abogado, basta referirse a él después de conocidos los ante-cedentes del caso y las circunstancias que en el mismo con-curren, para concluir que no existe.

Debe confirmarse la sentencia apelada.